CONCURRING OPINION.
I believe the opinion of the majority of the court in Bessett v. State, 180 S.W. 251, is erroneous. I am in full accord with the dissenting opinion of Judge Davidson in that case to the effect that a trial judge may not receive a verdict which as a part thereof recommends a suspended sentence and then enter a judgment which ignores such recommendation. It should be understood that Barnett v. State, 170 S.W. 143; Whitley v. State, 103 Tex.Crim. R., 281 S.W. 544; Hemby v. State,105 Tex. Crim. 126, 286 S.W. 1099; Bessett v. State (supra), and all other *Page 178 
cases which hold or intimate to the contrary are expressly overruled. I am of opinion, however, that where a verdict is returned which recommends a suspended sentence in the absence of the submission of that issue to the jury that two courses are left open to the trial judge; he may retire the jury for them to correct their verdict; or he may with their consent make the correction before receiving it. As I understand the record in the present case the latter course was followed without any objection at the time being interposed by appellant or his counsel. The verdict copied in the judgment was the one received after correction and does not mention the recommendation for suspended sentence; in that respect it is entirely unlike the verdict in Bessett's case which was received — the recommendation for suspended sentence being a part thereof, — but which part was entirely ignored in entering the judgment.
I therefore concur in the opinion of affirmance.